Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered September 29, 1988, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that defense counsel’s performance in this case amply met the constitutional standard of meaningful representation. Counsel negotiated a favorable plea agreement permitting the defendant to plead guilty to a reduced charge in exchange for a sentence with the minimum permissible jail term which could be imposed in view of the defendant’s status as a second felony offender (see, People v Candelaria, 139 AD2d 752, 753; People v Paterno, 141 AD2d 771; People v Gale, 130 AD2d 588). Harwood, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.